Citation Nr: 0708530	
Decision Date: 03/22/07    Archive Date: 04/09/07

DOCKET NO.  05-23 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for the cause of the 
veteran's death, as a result of VA medical or surgical 
treatment.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

The appellant and her daughter


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from December 1943 to March 
1946.  He died in December 2002.  The appellant is his widow.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions in June 2003 and in July 2004 
that, in part, denied service connection for the cause of the 
veteran's death.  The appellant timely appealed.

In November 2005, the appellant testified during a hearing 
before the undersigned at the RO.

The Board notes that, in a March 2002 rating decision, the RO 
denied service connection for peripheral neuropathy and for 
chronic obstructive pulmonary disease.  A notice of 
disagreement was received in April 2002.  Each of the claims 
for service connection was pending at the time of the 
veteran's death in December 2002.  In January 2003, the 
appellant filed a claim for dependency and indemnity 
compensation (DIC), raising the issue of entitlement to 
accrued benefits.  As the issues have not been adjudicated, 
they are referred to the RO for appropriate action.  

The issue of entitlement to compensation benefits, pursuant 
to the provisions of 38 U.S.C.A. § 1151, for the cause of the 
veteran's death, as a result of VA medical or surgical 
treatment is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran was not exposed to ionizing radiation during 
service.

2.  The veteran died in December 2002.  The immediate cause 
of death was sepsis due to or as a consequence of urosepsis, 
due to or as a consequence of arteriosclerotic peripheral 
vascular disease; these conditions first appeared many years 
after service. 

3.  The diseases implicated in the veteran's death were not 
radiogenic diseases or diseases specific to radiation-exposed 
veterans.

4.  At the time of the veteran's death, service connection 
was not in effect for any disability. 

5.  There is no competent evidence of a link between the 
veteran's sepsis, urosepsis, or arteriosclerotic peripheral 
vascular disease that caused his death, and his active 
service. 

6.  A disease or injury in service, to include exposure to 
ionizing radiation, did not cause or contribute substantially 
or materially to cause the veteran's death.  




CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death are not met. 38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311, 3.312 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through February 2003 and May 2004 letters, the RO notified 
the appellant of elements of service connection for cause of 
death and the evidence needed to establish each element.  
These documents served to provide notice of the information 
and evidence needed to substantiate the claim.

VA's letters notified the appellant of what evidence she was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed her that it would make reasonable 
efforts to help her get evidence necessary to support her 
claims, particularly, medical records, if she gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.

Each of the letters told her that if she had any additional 
evidence that pertained to her claim, she should send it to 
VA.

Notice to a claimant pursuant to the VCAA should be provided 
prior to the initial adverse decision.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

Some of the documents meeting the VCAA's notice requirements 
were provided to the appellant after the rating actions on 
appeal.  The timing deficiency was remedied by the fact that 
the appellant's claims were re-adjudicated by the agency of 
original jurisdiction after notice was provided.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The appellant was not provided with notice of the type of 
evidence necessary to establish a disability rating or to 
assign an effective date for the award of benefits for 
service-connected cause of death on appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
claimant has been prejudiced thereby).  The Board finds no 
prejudice to the appellant in proceeding with a denial of 
service connection for the cause of the veteran's death, as 
concluded below, because any question as to the appropriate 
disability rating and effective date to be assigned is 
rendered moot by the denial of the claim.  Even if the claim 
were allowed, a disability evaluation would not be 
implicated.

The Board finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the appellant.  The RO has obtained copies of the veteran's 
service medical records, his last (terminal) treatment 
records, and a certificate of death.  The appellant has not 
identified, and the record does not otherwise indicate, any 
existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have 
been obtained.

There is no further assistance that would be reasonably 
likely to assist the appellant in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred or 
aggravated in service either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death. Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. § 
3.312(c)(3) (2006).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  See 38 C.F.R. § 3.312(c)(4) (2006).

The veteran died on December [redacted], 2002.  His death certificate 
shows that the immediate cause of death was sepsis due to or 
as a consequence of urosepsis, due to or as a consequence of 
arteriosclerotic peripheral vascular disease.  No autopsy was 
performed, and the manner of death was specified as natural.

At the time of the veteran's death, service connection was 
not in effect for any disability.

Service medical records contain no complaints, findings, or 
diagnoses of any sepsis, urosepsis, or of arteriosclerotic 
peripheral vascular disease.

The appellant contends that the veteran was exposed to 
radiation in service, which led initially to peripheral 
vascular disease and subsequently to the sepsis and urosepsis 
that caused his death.

Service connection for a radiogenic disease may be 
established in one of three ways.  

First, if a veteran participated in service in a radiation-
risk activity (as defined by statute and regulation) and, 
after service, developed one of certain enumerated cancers, 
it will be presumed that the cancer was incurred in service.  
38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).

Second, if a veteran was exposed in service to ionizing 
radiation and, after service, developed any cancer within a 
period specified for each by law, then the veteran's claim is 
referred to the Under Secretary for Benefits who must 
determine, based on the extent of the exposure, whether there 
is a reasonable possibility that the disease was incurred in 
service.  38 C.F.R. § 3.311.

Third, service connection for radiogenic diseases can be 
established by evidence of direct service incurrence.  38 
U.S.C.A. § 1113(b); Combee v. Brown, 34 F.3d 1039, 1043-5 
(Fed. Cir. 1994); 38 C.F.R. § 3.303(d).  

A "radiation-risk activity" is defined as: (1) on-site 
participation in a test involving the atmospheric detonation 
of a nuclear device; (2) participation in the occupation of 
Hiroshima or Nagasaki, Japan, between August 6, 1945, and 
July 1, 1946; and (3) internment as a prisoner of war in 
Japan which resulted in an opportunity for exposure to 
ionizing radiation; and (4) service in which the veteran was, 
as part of his/her official duties, present during a total of 
at least 250 days before February 1, 1992, on the grounds of 
a gaseous diffusion plant located in Paducah, Kentucky, 
Portsmouth, Ohio, or the area identified as K25 at Oak Ridge, 
Tennessee, or service before January 1,1974, on Amchitka 
Island, Alaska, and additional criteria are met. 38 C.F.R. § 
3.309(d)(3)(ii).

There is also a specific list of military operations which 
are considered radiation-risk activities for the purposes of 
determining entitlement to presumptive service connection for 
certain types of cancers.  38 C.F.R. § 3.309(d). 

In this regard, service personnel records confirm that the 
veteran was aboard the USS Lexington in action against enemy 
forces in the Pacific in August 1945.  Correspondence 
received from the veteran in November 2001 reflects that he 
was on ship near Japan at the time of dropping the atomic 
bombs by plane.  Historical records also confirm that 
Lexington supported the occupation of Japan until December 
1945, leaving Tokyo Bay at that time.  However, a chart of 
Lexington's travels during that period shows she never 
approached or stayed at Hiroshima or Nagasaki.  Under these 
circumstances, the evidence shows that the veteran did not 
perform official duties within 10 miles of those cities and 
cannot be deemed a "radiation-exposed veteran."  38 C.F.R. 
§ 3.309(d)(3)(vi) (2006).  

Moreover, the evidence does not reflect that any of the 
diseases implicated in the veteran's death is a radiogenic 
disease; and there is no competent evidence linking the 
disabilities that caused the veteran's death to radiation 
exposure.  Hence, a radiation dose estimate is not relevant 
to a decision on the appellant's claim.

Hence, further evidentiary development and adjudication of 
the appellant's claim under the provisions of 38 C.F.R. 
§ 3.311 based on a radiogenic disease is not warranted.  

Notwithstanding an examiner's opinion in 2001 that the 
veteran's peripheral neuropathy may be related to previous 
radiation or chemical exposure, there is no competent 
evidence that peripheral neuropathy was implicated in the 
veteran's cause of death.

In this case, there is no evidence reflecting a link between 
the exposure to ionizing radiation in service and any 
disability that caused or contributed to the veteran's death, 
nor is there evidence that the diseases causing death began 
in service or are otherwise relatable to service.

As a lay person, the appellant is not competent to provide an 
opinion as to medical causation.  38 C.F.R. 
§ 3.159(a)(1),(2); see Bostain v. West, 11 Vet. App. 124, 127 
(1998); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  There 
is no medical opinion supporting the appellant's contention.  

Under these circumstances, service connection for the cause 
of the veteran's death cannot be granted.
 
Because the competent evidence weighs against the claim, the 
benefit of the doubt doctrine is not for application, and the 
claim is denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); see also Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001).


ORDER

Service connection for the cause of the veteran's death is 
denied.


REMAND

In March 2004, the RO denied the appellant's claim of 
entitlement to compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for the cause of the 
veteran's death, as a result of VA medical or surgical 
treatment.  The appellant submitted a notice of disagreement 
in July 2004.

The RO or AMC has not issued a statement of the case for the 
denial of compensation benefits, pursuant to the provisions 
of 38 U.S.C.A. § 1151, for the cause of the veteran's death, 
as a result of VA medical or surgical treatment, in response 
to the notice of disagreement.  The Board is required to 
remand the claim for the issuance of such a statement of the 
case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, this matter is hereby REMANDED for the following 
action:

The RO or AMC should issue a statement of 
the case with regard to the issue of 
entitlement to compensation benefits, 
pursuant to the provisions of 38 U.S.C.A. 
§ 1151, for the cause of the veteran's 
death, as a result of VA medical or 
surgical treatment.  The Board will 
further consider this issue only if a 
sufficient substantive appeal is received 
in response to the statement of the case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


